Per Curiam.
Respondent was suspended from practice by this Court for a period of two years, effective September 25, 2002 (Matter of Wheatley, 304 AD2d 1039 [2003]). He now applies for reinstatement. Petitioner advises that it does not oppose reinstatement but proposes conditions on respondent’s practice of law following reinstatement. Respondent seeks unconditional reinstatement.
We conclude that respondent has substantially complied with *772the provisions of the order which suspended him from practice and with the provisions of this Court’s rule governing the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rule regarding reinstatement (see 22 NYCRR 806.12) and that he possesses the requisite character and fitness to resume the practice of law.
However, mindful of respondent’s disciplinary history, we condition respondent’s reinstatement upon his submission to petitioner, for two years following the date of this decision, of (1) semiannual reports setting forth the status of all of his pending client matters, (2) semiannual reports from a certified public accountant confirming that he is maintaining his escrow accounts and preserving client funds in accordance with the applicable provisions of this Court’s disciplinary rules (see 22 NYCRR part 1200), and (3) annual psychological evaluations assessing his continuing capacity to practice law, the first evaluation due one year from the date of this decision and the second evaluation due two years from the date of this decision. Any failure to meet these conditions shall be reported by petitioner to this Court.
Accordingly, the application is granted and respondent is reinstated to the practice of law upon the conditions set forth herein, effective immediately.
Cardona, EJ., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, upon the conditions set forth in this decision, effective immediately.